Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 17, 2019

                                     No. 04-17-00815-CR

                                      Issac WILLIAMS,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR8370B
                          Honorable Joey Contreras, Judge Presiding


                                        ORDER
        This appeal is set for formal submission and oral argument before this Court on February
12, 2019, at 9:00 a.m. before a panel consisting of Chief Justice Sandee Bryan Marion, Justice
Patricia O. Alvarez, and Justice Liza A. Rodriguez. We request that the parties focus their oral
argument on Issues 9, 13, and 17-23.

       Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
the appellant. If you do not wish to present argument, you must notify this Court in writing
within seven (7) days of receiving this order.

      The Court provides a guest WiFi network for the parties arguing before the Court. The
password to access the network is available at the Clerk’s Office on the day of argument.


                                                              PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court